              Case 2:17-cr-00087-TSZ Document 96 Filed 03/11/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR17-087 TSZ
11
                              Plaintiff,
12
13                       v.                              ORDER OF DISMISSAL
14
      FREDDY ARTUR GUTAMA PENALOZA,
15
                              Defendant.
16
17
18         This matter comes before the Court upon the motion, docket no. 95, of the United
19 States for leave to dismiss all pending charges in this matter as to Defendant Freddy
20 Artur Gutama Penaloza.
21         IT IS HEREBY ORDERED:
22         The motion is GRANTED and all pending charges in the above-captioned case as
23 to this Defendant are dismissed, without prejudice.
24         Dated this 11th day of March, 2021.
25
26                                                    A
27                                                    Thomas S. Zilly
                                                      United States District Judge
28
     ORDER OF DISMISSAL - 1                                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Gutama Penaloza, CR17-087 TSZ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
